Title: To Alexander Hamilton from Philip Schuyler, 10 April 1797
From: Schuyler, Philip
To: Hamilton, Alexander


Albany Monday April 10th 1797
My Dear Sir
The Governor left this on the day of the date of your letter covering one for him—which as it is now useless I do not return to you.
I am so much in disposed that I apprehend I shall not be able to attend Congress at the opening of the session, If it all.
In the present posture of our affairs, France seems to have left us no Alternative but a mean and Ignominous submission to her despotic caprice or a dignified resentment, under my present feelings I am for the latter, even at the risk of an open rupture, for I believe It better manfully to meet a war than to degrade the national Character by a pussilanimous Acquiescence In Insult and injury. Our Commerce will suffer, but It suffers already as much or nearly as much as It would were war actually proclaimed. Our seaports too will be exposed to insult they are so Already—and we have no means of protecting them, unless we seek aid where only It is to be found as well for the protection of our commerce as of our ports, I mean by an Alliance with Britain. It is not now, and I believe never will be the interest of that nation to see france domineer over us. It cannot be the interest of the former ever to Attempt to annex those states to her diminions, I believe we are more valuable to her, Mutual good will subsisting, as independant states than we could be as colonies. Indeed the Attempt by either nation to subjugate us appears to me must most certainly fail.
I hope to have the pleasure of seeing you My Dear Eliza and the Children here at the Close of this or early in next week.
God bless you all   Yours most affectionately
Ph: Schuyler
